LOKEN, Circuit Judge,
dissenting.
I respectfully dissent. As Justice Cardozo succinctly stated the historic principle at issue on this appeal, “Laches within the term of the statute of limitations is no defense at law.” United States v. Mack, 295 U.S. 480, 489, 55 S.Ct. 813, 818, 79 L.Ed. 1559 (1935). With the merger of law and equity under modern rules of civil procedure, this bright-line rule has lost much of its clarity. But I have found no case that applied laches to bar a federal cause of action that was timely filed under a federal statute of limitations, particularly one prescribing a relatively short limitations period. See Miller v. Maxwell’s Internat’l, Inc., 991 F.2d 588, 586 (9th Cir.1993) (ADEA); Royal Air Properties, Inc. v. Smith, 312 F.2d 210, 214 (9th Cir.1962) (securities laws). See generally Cornetta v. United States, 851 F.2d 1372 (Fed.Cir.1988) (en banc).
Barbara Ashley was laid off by Boyle’s Famous Corned Beef Company on June 12, 1992. On November 2,1992, she filed a Title VII charge with the Missouri Human Rights *1056Commission, alleging that this lay-off resulted from application of a sexually discriminatory seniority system. Title VII requires that such a charge “shall be filed ... within three hundred days after the alleged unlawful employment practice occurred.” 42 U.S.C. § 2000e-5(e)(l). On March 31, 1993, she filed her complaint in this action making the same allegation. This claim is not time barred. Ms. Ashley also seeks relief for alleged violations dating back to 1986, and many of those claims may be time-barred or precluded by equitable remedial principles. See Albemarle Paper Co. v. Moody, 422 U.S. 405, 423-25, 95 S.Ct. 2362, 2374-75, 45 L.Ed.2d 280 (1975). But I conclude that the district court erred in granting summary judgment dismissing all of Ms. Ashley’s claims. Accordingly, I would reverse and remand for further proceedings.
ORDER
April 18, 1995
Appellant’s petition for rehearing with suggestion for rehearing en banc is granted. This Court’s opinion and judgment filed February 27, 1995, are vacated.
The case is set for oral argument on Tuesday, May 23, 1995, in St. Louis, Missouri.